EXHIBIT 10.31

WILLIAMS–SONOMA, INC. 2001 LONG-TERM INCENTIVE PLAN

STOCK-SETTLED STOCK APPRECIATION RIGHT AWARD AGREEMENT

 

Name: «Name»

   SSN: «Social» Grant Date: «OPTION_DATE»    Per Share Exercise Price: $ Number
of SSARs: «SHARES»    Vesting: [Vests in full on the earlier of: (i) the date
that is one (1) day prior to the date of the annual meeting of the Company’s
shareholders next following the Grant Date (approximately one (1) year from the
Grant Date), or (ii) the one (1) year anniversary of the Grant Date.]

 

1. Award. Williams-Sonoma, Inc. (the “Company”), has awarded you the number of
Stock-Settled Stock Appreciation Rights (“SSARs”) indicated above. Each SSAR
entitles you to purchase one share of Common Stock of the Company, at the per
share exercise price set forth above (the number and exercise price of the SSARs
may be adjusted in accordance with Section 3(c) of the Plan), subject to the
terms and conditions set forth in the Company’s 2001 Long-Term Incentive Plan
(the “Plan”) and this Award Agreement. Prior to the distribution of any shares
hereunder, this Award represents an unsecured obligation, payable only from the
general assets of the Company.

 

2. Vesting and Exercise of SSAR. This SSAR shall become vested and exercisable
on the earlier of: (i) the date that is one (1) day prior to the date of the
annual meeting of the Company’s shareholders next following the Grant Date
(approximately one (1) year from the Grant Date), or (ii) the one (1) year
anniversary of the Grant Date, subject to your continued continuous service as a
Non-employee Director or employee of the Company or a Subsidiary (“Service”) on
such vesting date. If your Service with the Company or a Subsidiary terminates,
the SSAR may be exercised only as described in paragraph 3 below. Except as
provided by paragraph 5 below, while you are alive, the SSAR may be exercised
only by you or your legal representative.

To exercise all or part of the SSAR you must deliver a “Notice of Exercise,” in
such form as the Company authorizes. You shall not have any rights as a
stockholder with respect to the shares of Common Stock subject to the SSAR until
you have exercised the SSAR for such shares.

Upon exercise, the number of shares of Stock issued will be net of (i) shares
with a Fair Market Value equal to the aggregate exercise price of the exercised
shares, and (ii) shares withheld by the Company to satisfy the minimum
statutorily required tax withholding obligations, if any. The remaining shares
of Stock will be issued to you or, in case of your death, your beneficiary
designated in accordance with the procedures specified by the Administrator. If
at the time of your death, there is not an effective beneficiary designation on
file or you are not survived by your designated beneficiary, the shares will be
issued to the legal representative of your estate.

 

3. Term of SSAR, Termination and Certain Transactions

The term of this SSAR commences on [DATE] and ends on [DATE] (the “Expiration
Date”). In no event may this SSAR be exercised later than the “Expiration Date”.
Notwithstanding the foregoing, in no event shall the Expiration Date be a date
that is more than (10) years from the date of grant. If you cease to provide
Service as a Non-employee Director or employee, all then unvested SSARs awarded
hereby shall immediately terminate without notice to you and shall be forfeited.
In such event, you shall have until the Expiration Date to exercise any vested
SSARs, after which date the SSARs shall immediately terminate without notice to
you and shall be forfeited. Notwithstanding the foregoing, if your Service with
the Company or its Subsidiaries ceases by reason of your death or permanent
disability, then 100% of the then unvested SSARs shall vest as of the first
business day of the month following the date of termination of your service.

 

4. Tax Withholding. The Company will withhold from the number of shares of
Common Stock otherwise issuable hereunder a number of shares necessary to
satisfy the minimum statutorily required tax withholding obligations. Shares
will be valued at their Fair Market Value when the taxable event occurs.



--------------------------------------------------------------------------------

5. Nontransferable. Except as provided herein, this SSAR may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution
or to a beneficiary designated pursuant to the Plan, and may be exercised during
your lifetime only by you. This SSAR may be transferred during your lifetime to
one or more members of your “immediate family” (as such term is defined pursuant
to Rule 701 of the Securities Exchange Act of 1933, as amended, and the
regulations thereunder) or to trusts for the benefit of such family members,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of the Plan and this Agreement. Subject to all
of the other terms and conditions of this Agreement, following your death, this
SSAR may, to the extent it remained unexercised (but vested and exercisable by
you in accordance with its terms) on the date of death, be exercised by your
beneficiary or other person entitled to exercise this SSAR in the event of your
death under the Plan.

 

6. Other Restrictions. The issuance of Common Stock hereunder is subject to
compliance by the Company and you with all applicable legal requirements
applicable thereto, including tax withholding obligations, and with all
applicable regulations of any stock exchange on which the Common Stock may be
listed at the time of issuance. The Company may delay the issuance of shares of
Common Stock hereunder to ensure at the time of issuance there is a registration
statement for the shares in effect under the Securities Act of 1933.

 

7. Additional Provisions. This Award is subject to the provisions of the Plan.
Capitalized terms not defined in this Award are used as defined in the Plan. If
the Plan and this Award are inconsistent, the provisions of the Plan will
govern. The Plan and this Award represent the entire agreement of you and the
Company with respect to this Award and supersede in their entirety all prior
undertakings and agreements of the Company and you with respect to this Award
and may not be modified except by means of a written agreement between the
Company and you. Interpretations of the Plan and this Award by the Committee are
binding on you and the Company.

 

8. No Employment Agreement. Neither the award to you of the SSAR nor the
delivery to you of this Award Agreement or any other document relating to the
SSARs will confer on you the right to continued employment or Service with the
Company or any Subsidiary.

 

2